Exhibit 10.14

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

AMENDMENT (this “Second Amendment”), made as of June 8, 2006 by and between DRS
Technologies, Inc., a Delaware corporation (the “Company”), and Richard A.
Schneider (the “Executive”). This Second Amendment amends the Employment
Agreement (the “Employment Agreement”) made as of February 19, 1999, as amended
as of August 18, 2004, between the Company and the Executive.

1.   The Employment Agreement is hereby amended by deleting paragraph 1 and
replacing it with the following:

“1.         Term of Employment.   The initial term of employment shall begin on
February 19, 1999 (the “Effective Date”) and shall continue in effect until the
second anniversary of the Effective Date (such period being the “Initial Term”).
On the first anniversary of the Effective Date and on subsequent anniversaries,
this Agreement shall automatically be renewed for successive one year periods,
unless at least ninety (90) days prior to the end of each renewal date either
party hereto gives written notice to the other party of its intention not to
renew this Agreement and, as provided below, shall remain in effect for at least
two years immediately following a Change in Control. This Agreement may be
terminated at any time during its Initial Term or during any renewal term solely
in accordance with the terms and conditions of Section 5 hereof.”

IT WITNESS WHEREOF, the parties have duly executed this Second Amendment
effective as of June 8, 2006.

DRS TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ MARK S. NEWMAN

 

Chairman of the Board, President and
Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ RICHARD A. SCHNEIDER

 

Richard A. Schneider

 


--------------------------------------------------------------------------------